                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                        NO. 7:19-CR-67-H



   UNITED STATES OF AMERICA                                             ORDER

        v.

   ROBERT LEVITICUS MCKOY


       This matter came before the undersigned Senior District Court Judge, upon motion filed

by the Office of the Federal Public Defender seeking leave to withdraw as counsel for Robert

Leviticus McKoy, the Defendant herein.

       Based upon a finding that a conflict of interest would arise if the Office of the Federal

Public Defender continued to represent the Defendant in this matter, the Court concludes that the

Office of the Federal Public Defender should be granted an order allowing it leave to withdraw as

counsel for Mr. McKoy.

       NOW, THEREFORE, it is hereby Ordered that the motion filed by the Office of the

Federal Public Defender is allowed and that the Office of the Federal Public Defender is granted

leave to withdraw as counsel for Robert Leviticus McKoy.

       IT IS FURTHER ordered that the Federal Public Defender's Office is directed to appoint

new counsel for the defendant.

            13thday of October, 2020.
       This ___



                                      ___________________________________________
                                      MALCOLM J. HOWARD
                                      Senior United States District Judge




             Case 7:19-cr-00067-H Document 51 Filed 10/14/20 Page 1 of 1
